Citation Nr: 1401330	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  01-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether the character of the Veteran's service from April 5, 1971, to August 6, 1973, is a bar to VA benefits based on that period. 

2. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  Service from April 5, 1971 to August 6, 1973 was determined to be nonqualifying. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran's claim, which was originally one of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, was previously remanded by the Board in August 2001 and July 2003.  In an April 2005 decision, the Board found that new and material evidence had been submitted and the claim was reopened.  This claim was subsequently remanded by the Board in August 2007, May 2008 and November 2009 for further evidentiary development. 

In February 2012, the Board found that the character of the Veteran's second period of service is a bar to VA benefits.  The Board also denied service connection for a psychiatric disorder, to include PTSD and entitlement to TDIU.

The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA agreed to a Joint Motion for Remand (Joint Motion), which would vacate the February 2012 Board decision and remand the matter to the Board for additional development.  The Court granted the Joint Motion in April 2013.  

Review of the Virtual VA electronic folder (efolder) does not show any pertinent evidence.  Updated documents have been added to the VBMS efolder and the agency of original jurisdiction will have an opportunity to consider these documents upon subsequent adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2013 Joint Motion found that the Board provided inadequate reasons and bases for finding that compelling circumstances were not present to warrant the Veteran's absence without leave (AWOL) period after he reenlisted in service.  More specifically, the Board did not address favorable evidence including a July 1973 recommendation from a staff judge advocate and August 1981 findings from the Army Discharge Review Board.  It also did not rely on competent medical evidence in determining that the Veteran did not have an insanity defense.

To comply with the April 2013 Joint Motion, a medical opinion is needed to determine whether the Veteran met the VA insanity criteria during his AWOL period.  

(The issues of service connection psychiatric disorder, to include PTSD and entitlement to TDIU are intertwined with the issue of the character of the Veteran's second period of service.  Adjudication for these issues will be deferred until the character of the Veteran's second period of service is resolved.)  

Accordingly, the case is REMANDED for the following action:

1.  Contact a VA psychiatrist or psychologist for a medical opinion on whether the Veteran met the VA insanity criteria during the period of his AWOL from October 22, 1971 to May 14, 1973.  

The claims folder and access to any pertinent documents in the Virtual VA or VBMS efolders must be available and reviewed by the examiner.  The examiner must acknowledge receipt and review of these records. 

For purposes of the opinion, the examiner must consider the following standard of insanity:

An insane person is one who: while not (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

Based upon the VA definition of insanity recited above, the examiner must opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran met the VA definition of insanity during his AWOL period from October 22, 1971 to May 14, 1973.

A complete rationale must be provided to support the opinion with appropriate references to the evidence and clinical studies as applicable.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

2.  Readjudicate the Veteran's claims.  If the decision remains adverse to the Veteran, he and his representative must be provided a Supplemental Statement of the Case (SSOC), and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

